Citation Nr: 0206280	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  00-09 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for varicose veins in 
the right leg, currently evaluated as 10 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	James F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from August 1974 to 
November 1976.

This case originally came before the Board of Veterans' 
Appeals (the Board) on appeal from a June 1999 rating 
decision of the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the appellant's 
claim of entitlement to an increased evaluations for his 
right leg varicose veins, as well as his claim of entitlement 
to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.

In December 2001, a videoconference hearing was held between 
Montgomery, Alabama and Washington, DC, before the 
undersigned, who is the Board Member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102.  A transcript of the hearing 
testimony has been associated with the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's two issues on appeal has been 
obtained by the RO.

2.  The appellant's varicose veins in the right leg are 
currently manifested by no more than subjective pain with 
standing or walking and no objective clinical evidence of 
persistent edema incompletely relieved by elevation of the 
extremity.

3.  The appellant's varicose veins of the right leg have not 
presented an exceptional or unusual disability picture not 
contemplated by the rating schedule at any time.

4.  The appellant is currently service connected for varicose 
veins of the right leg that are assigned a 10 percent 
schedular evaluation; he has no other service connected 
disabilities.

5.  The appellant's varicose veins of the right leg alone do 
not render the veteran unable to secure and follow a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria, both schedular and extraschedular, for an 
evaluation in excess of 10 percent for the appellant's 
varicose veins of the right leg have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107, 5110 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.321, Part 4, §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7120 (2001); 66 
Fed. Reg. 45,620 et seq. (Aug. 29, 2001).

2.  The appellant is not unemployable by reason of his 
service-connected disability on either a schedular or 
extraschedular basis.  38 U.S.C.A. §§ 1155, 5100, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.18, 4.19 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159 and 3.326(a)); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a thorough review of the evidence of record, the Board 
finds that the criteria for a schedular evaluation in excess 
of 10 percent for right leg varicose vein disability have not 
been met.  The Board also finds that the legal criteria for a 
total disability rating based on individual unemployability 
due to service-connected disability have not been met.  The 
Board also finds that this case does not warrant 
extraschedular consideration under either 38 C.F.R. 
§ 3.321(b) or § 4.16(b).

In reaching the decisions herein, the Board considered the 
doctrine of reasonable doubt.  However, since a preponderance 
of the evidence is against the claims, the benefit of the 
doubt doctrine does not apply.  Schoolman v. West, 12 Vet. 
App. 307, 311 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
The percentage ratings for each diagnostic code, as set forth 
in the VA Schedule for Rating Disabilities, codified in 38 
C.F.R. Part 4, represent the average impairment of earning 
capacity resulting from disability.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  
38 C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.

I.  Increased rating claim.

The appellant testified at his December 2001 videoconference 
hearing that he suffers from pain and cramping in his right 
leg and that he sometimes has swelling, as well.  See Hearing 
Transcript p. 5.  He said that he would try to elevate his 
right leg as much as possible during the day, that he took 
blood-thinners and pain medication, and that he used a cane 
while walking for support.  See Hearing Transcript pp. 7-11.

The medical evidence of record includes a report of a 
February 1999 evaluation by a private vascular specialist.  
The appellant complained of right leg pain with sitting and 
walking.  On physical examination, he was healthy-appearing 
and was in no acute distress.  There was no clubbing, 
cyanosis or edema in the extremities.  The appellant 
demonstrated 2/2 femoral, popliteal and dorsalis pedis pulses 
and 1/2 posterior tibial pulses.  There was a confluence of 
tender superficial varicosities behind the right knee and 
upper calf.  Excisional therapy was recommended because of 
the location of the varicosities and because of pain.  The 
appellant was given a prescription for compression stockings 
to wear for symptomatic relief.

A report dated in May 1999, solicited by the Disability 
Determination Service, indicated that brawny edema and stasis 
dermatitis were present.  There was no comment as to old 
healed ulcers.  The document did not identify the leg or legs 
being examined.  In a follow-up document dated in May 1999, a 
physician indicated that the appellant had varicose veins and 
that there were no complications.

The appellant underwent a VA medical examination in May 1999; 
he complained that his legs hurt and throbbed.  He reported 
that he did not wear support hose and that elevating his leg 
improved the symptoms.  He stated that he was unable to work 
due to the throbbing and pain.  He later stated that he was 
unemployed due to his inability to walk.  He said that his 
legs hurt all of the time but were worse with walking and 
that he could not walk more than a quarter of a mile.  He 
denied experiencing swelling during the day but said his feet 
swelled at night.  He was in a car accident in 1980 and 
received a wound to the right leg.  On physical examination, 
he was in no acute distress.  He did not use a cane or crutch 
to ambulate.  He was wearing sandals and no support hose.  
His gait was within normal limits.  He indicated he could not 
walk on his toes due to calluses.  He was able to tandem and 
heel walk.  There were no posture problems.  He was able to 
do shallow knee bends.  The appellant's skin was warm and dry 
on both lower legs.  Bilateral pulses were: pedal pulses 4; 
popliteal pulses 4; post tibial pulses 4.  There were 
varicose veins in both legs.  There was no redness and no 
tenderness in either leg.  There was no heat in either leg.  
There was tenderness in the right leg in the popliteal area.  
There was no pitting edema.  There was no cyanosis.  Pallor 
was noted when the feet were elevated.  There was rapid 
filling of the veins with the Trendelenburg test on both 
sides, although there was greater filling on the right.  
There were palpable pulses with manual compression of the 
vessels in the right leg.  The examiner rendered a diagnosis 
of bilateral varicose veins.

In private medical records from the Yellow Bluff Health 
Clinic, a June 1999 notation indicates that the appellant 
reported that other doctors wanted to strip the veins in his 
leg.  In October 1999, he was involved in a motor vehicle 
accident and complained of neck and back pain.  In March 
2000, he reported continued right and left leg pain.  
Continued elevation of the leg seemed to help.  In April 
2000, he reported that his right leg was numb.

A clinical assessment of pain was completed by a private 
physician in July 2000, and indicated that the appellant had 
pain that was present to such an extent as to be a 
distraction from performing work, however the form does not 
indicate the source of this pain.  A supplemental 
questionnaire as to the appellant's residual functional 
capacity completed on the same date indicated that the 
appellant's medications made him sleepy at times and 
therefore interfered with his ability to function.  However 
in the comment section, the physician indicated that magnetic 
resonance imaging had shown degenerative disc disease in the 
cervical spine.  There is no reference to varicose veins in 
the right leg.

A December 2001 letter from the appellant's physician at the 
Rural Health Medical Program indicates that the appellant had 
had a great deal of pain and swelling, especially in his 
right leg.  The physician noted that the appellant could not 
hold a job where he had to be on his feet all the time, but 
that he might be able to do sedentary work where he could 
elevate the leg.  There was no other specific discussion of 
the severity of the appellant's right leg varicose veins.

The appellant's right lower extremity varicose veins have 
been evaluated pursuant to the criteria found at 38 C.F.R. 
§ 4.104, Diagnostic Code 7120.  Under that code, a 100 
percent disability evaluation is assigned when findings of 
massive board-like edema and constant pain can be attributed 
to the effects of varicose veins.  A 60 percent evaluation is 
warranted when there is persistent or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  A 40 percent evaluation is warranted when there 
is persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration.  A 20 percent rating is 
assigned for persistent edema, incompletely relieved by 
elevation, with or without beginning stasis pigmentation or 
eczema.  Intermittent edema of the extremity or aching and 
fatigue in the leg after prolonged standing or walking, with 
symptoms relieved by elevation of the extremity or 
compression hosiery is assigned a 10 percent evaluation.  38 
C.F.R. Part 4, Diagnostic Code 7120.  Such evaluations are 
for involvement of a single extremity.  Id. at Note.

The Board finds that the appellant's varicose veins of the 
right lower extremity do not equal or approximate the rating 
criteria for more than a 10 percent disability evaluation.  
The clinical evidence of record demonstrates only one finding 
of edema of the right lower extremity, in May 1999.  
Subsequent clinical evaluations have indicated no edema or 
stasis pigmentation of the right lower extremity.  Hence, 
there is no medical evidence of said symptomatology.  
Physical examinations since 1998 have failed to reveal any 
right lower extremity ulceration.  Likewise, induration has 
not been shown.  Deep circulation has been competent.  Pedal 
pulses have remained good.  The current manifestations of 
right lower extremity varicose veins, right lower extremity 
pain and the relief of symptomatology by elevation of the 
leg, do not equate with or approximate the schedular rating 
criteria for more than a 10 percent disability evaluation.

The Board has considered the appellant's contentions that he 
has to elevate his leg most of the day and that his condition 
has worsened.  The appellant is competent to state that his 
condition is worse.  Regarding the weight to be given his 
contentions, the case of Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1991), applies, wherein the Court stated "[a] 
layperson can certainly provide an eye-witness account of a 
veteran's visible symptoms."  However, as the Court further 
explained in that case, "the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge such as a 
diagnosis...."  Here, the appellant is not competent to offer 
any opinion as to whether any particular lesion constitutes 
stasis dermatitis or whether there is clinically persistent 
edema.  Furthermore, the objective observations of trained 
medical personnel are more probative as to the extent of the 
disability, and both private and VA physicians have 
documented the absence of symptoms, particularly persistent 
edema, that would warrant a higher evaluation.  

II.  TDIU claim.

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
nonservice-connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
veteran's service-connected disabilities render him/her 
incapable of substantial gainful employment.  38 C.F.R. 
§§ 3.340, 3.34l, 4.16(a).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15.

The pertinent governing criteria set out in detail above are 
predicated on a veteran having been granted service 
connection for a disability or disabilities sufficient to 
warrant a total disability evaluation based on individual 
unemployability.  In this case, service connection is in 
effect for only one disability, right leg varicose veins, 
that is currently assigned a 10 percent schedular evaluation.  
A rating in excess of 10 percent for the right leg varicose 
vein disability has also been denied on an extraschedular 
basis, as discussed below.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Id. at 430.  With service connection having been 
granted for only disability rated as 10 percent disabling 
with consideration of both schedular and extraschedular 
factors, the threshold requirements of the pertinent 
governing criteria for a total disability evaluation based on 
individual unemployability cannot be satisfied.  Therefore, 
the Board concludes that the claim of entitlement to a total 
disability evaluation based on individual unemployability 
must be denied by operation of law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


III.  Extraschedular consideration

The assignment of a 10 percent schedular evaluation for the 
veteran's service connected varicose veins of the right leg 
does not preclude the Board from granting a higher rating for 
this disability.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability" is made.  38 C.F.R. § 3.321(b)(1).  The Board 
must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

Similarly, 38 C.F.R. § 4.16(b) provides for the assignment of 
a TDIU rating on an extraschedular basis when the percentage 
standards of 38 C.F.R. § 4.16(a) are not met, yet the veteran 
is unemployable by reason of service-connected disabilities.  
As noted above, in this case, the veteran only has one 
service-connected disability.  Thus, it is questionable 
whether 38 C.F.R. § 4.16(b) - which refers to service-
connected disabilities - would even apply in this instance, 
or whether a total (100 percent) extraschedular rating, if 
warranted, should be assigned under 38 C.F.R. § 3.321(b) 
rather than § 4.16(b).  Nonetheless, the Board will consider 
the possible application of § 4.16(b), as well as § 3.321(b).

The Board finds that the schedular evaluation in this case 
are not inadequate or impractical.  Diagnostic Code 7120 
provides for higher ratings for varicose veins, but the 
required manifestations have not been shown.  The Board 
further finds no evidence that varicose veins of the right 
leg present such an unusual or exceptional disability picture 
so as to require an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The appellant has not 
required any recent hospitalization for his right leg 
varicose veins, nor have there been any other 
exceptional/unusual characteristics of his disability that 
would merit extraschedular consideration.  

The appellant has not presented any objective evidence of 
time away from work based on the need to seek medical 
treatment for his right leg varicose veins, nor has he 
produced any documentation of time lost from work due to the 
right leg varicose veins so as to render impractical the 
application of the regular schedular standards.  
Consequently, the Board concludes that the assignment of an 
extraschedular rating is not warranted in this case.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996) (When evaluating an increased 
rating claim, it is well established that the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.)

While the appellant's right leg varicose veins have had an 
adverse effect on his employment, the schedular ratings 
assigned have taken such factors into account.  The schedule 
of disability ratings is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.  

There is no evidence that service-connected varicose veins of 
the right leg interfere markedly with employment, so as to 
preclude application of the regular schedular ratings, or 
make the veteran unable to secure or follow a substantially 
gainful occupation.  As noted above, as late as December 
2001, as physician indicated that he could not hold a job 
where he must be on his feet all the time, but that he might 
be able to do sedentary work where he could elevate the leg.

Accordingly, the Board finds that the regular schedular 
standards applied in the current case adequately describe and 
provide for the appellant's disability level for his varicose 
veins of the right leg, and that the grant of an 
extraschedular evaluation at any time for that disability - 
under either 38 C.F.R. § 3.321(b) or § 4.16(b) -- is not 
warranted.  

III.  Veterans Claims Assistance Act of 2000.

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), currently cited, with implementing regulations, as 
38 U.S.C.A. §§ 5103A, 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2001).  This provides 
for certain notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VCAA redefines the obligations of VA with respect to the duty 
to assist.  It is applicable to all claims filed on or after 
its date of enactment, or filed before the date of enactment 
and not yet final as of that date.  VCAA, 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VCAA imposes upon VA a duty to notify the claimant and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim, and a duty to assist the 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b) and (c)).

After a review of the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the VCAA.  The rating decision and the February 
2000 Statement of the Case (SOC) notified the appellant and 
his representative of the evidence necessary to substantiate 
the increased varicose vein rating claimed, as well as the 
evidence received and the evidence to be provided by the 
appellant.  The appellant was advised and notified of the 
evidence necessary to establish unemployability in these same 
documents.  The Board finds that the discussions in the 
rating decision, the February 2000 SOC and the RO letters 
sent to the appellant in effect complied with VA's 
notification requirements.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (codified as amended at 38 U.S.C.A. §§ 5100 
et seq. (West Supp. 2001)); 66 Fed. Reg. 45620 (August 29, 
2001).

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims.  
There is no reasonable possibility that further assistance 
would aid in substantiating these claims.  All relevant 
Federal records have been obtained, including VA records and 
private medical records have been obtained as well.  The 
appellant has not reported that any other pertinent evidence 
might be available or that he has any other medical evidence 
of the severity of his right leg varicose veins.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  VA has obtained 
pertinent medical records and has afforded him medical 
examinations.  He has also testified at a videoconference 
hearing, and his testimony has been duly considered.  
Veterans Claims Assistance Act of 2000, and implementing 
regulations, 38 U.S.C.A. §§ 5103A, 5107 (West Supp. 2001); 
38 C.F.R.  §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2001).  

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence for an 
equitable disposition of the claims on appeal have been made 
by the agency of original jurisdiction.  VA has substantially 
met the requirements of the VCAA.  Every possible avenue of 
assistance has been explored, and the appellant has had ample 
notice of what might be required or helpful for his claims.  
In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  

As the complete record shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice against the appellant by proceeding 
with appellate review even though the RO did not consider the 
case under VCAA and VA guidelines issued pursuant to VCAA.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The RO 
provided him with the pertinent evidentiary development which 
was subsequently required by VCAA.  In addition to performing 
the pertinent development required under VCAA, the RO 
notified him of his right to submit evidence.  It would not 
breach his rights under VCAA for the Board to proceed with a 
decision on his appeal.  Furthermore, neither he nor his 
attorney has asserted that the case requires further 
development or action under VCAA.  Therefore, the Board finds 
that VA has completed its duties under the VCAA and all 
applicable law, regulations and VA procedural guidelines.  
38 C.F.R. § 3.103.

Finally, it is noted that the Board's consideration of the 
VCAA regulations in the first instance is not prejudicial to 
the appellant because the provisions of this rule implement 
VCAA without providing any additional rights.


ORDER

A disability evaluation in excess of 10 percent for varicose 
veins of the right leg is denied.

A total disability evaluation based on individual 
unemployability due to service-connected disability is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

